Exhibit 10.37

LOGO [g54737g22d52.jpg]   

 

2400 Bayshore Parkway

Mountain View, CA 94043

650.386.3100 Tel

650.386.3101 Fax

www.mappharma.com

 

July 5, 2007

 

Dear Charlene:

We are pleased to extend to you this offer of employment with MAP
Pharmaceuticals, Inc. under the following terms and conditions.

Your title will be Vice President, General Counsel and Corporate Secretary
reporting directly to me. Your starting bi-weekly compensation will be $9432.00,
annualized to $245,000.

You will be eligible for MAP’s bonus program, which is currently an MBO based
program with a target goal set at 25%. This program is subject to annual review
by the board

Although the issuance of stock options is in the discretion of the Compensation
Committee of MAP’s Board of Directors, we anticipate that the Compensation
Committee will approve the issuance of an option of 150,000 shares of MAP common
stock options to you in connection with the commencement of your full time
employment.

You will be eligible for the Executive Standard Severance Package, with the
exception that if, prior to the earlier of November 30, 2007 or Map’s Initial
Public Offering, the Company is acquired, 25% of your stock grant will vest
rather than 100%.

As a MAP employee, you will also be eligible for full company benefits, which
include Health, Dental, Life, Vision, Vacation and Holidays

This offer is contingent upon your ability to show satisfactory proof of
identity and authorization to work in the United States. Please bring the
appropriate verification documents (see enclosed document), on your first day of
employment. This offer is also contingent upon the successful completion of our
employment background check and drug test. You will be provided with information
and instructions on the completion of these items and cannot begin your
employment until cleared results have been received.

On your first day of employment, you will be required to execute the company’s
Confidentiality and Assignment of Inventions Agreement, providing for protection
of the company’s proprietary information and trade secrets. We ask that you make
every effort to protect the confidential and proprietary information of your
current employer.



--------------------------------------------------------------------------------

LOGO [g54737g22d52.jpg]   

 

2400 Bayshore Parkway

Mountain View, CA 94043

650.386.3100 Tel

650.386.3101 Fax

www.mappharma.com

 

Charlene Friedman – Page 2

As part of employment at MAP Pharmaceuticals, Inc., you will be required to
attend Safety Training. Additional information will be given to you upon joining
the organization.

Charlene, we look forward to having you join the MAP Pharmaceuticals, Inc. team!
We believe you will find that MAP Pharmaceuticals, Inc. provides a unique,
rewarding work experience.

Please contact me if you have any questions regarding this offer of employment.
You may accept this offer by signing below and returning the signed copy, the
second copy is for your records.

 

Sincerely,

/s/ Tim Nelson

Tim Nelson

President and Chief Executive Officer

I understand that this letter is not a contract, expressed or implied,
guaranteeing employment, or employment for any duration. If you choose to accept
this offer, you will be an “at will” employee, and your employment with MAP will
be voluntarily entered into and will be for no specified period. As a result,
you will be free to resign at any time, for any reason or for no reason, as you
deem appropriate. MAP will have a similar right, and may conclude our employment
relationship with you at any time, with or without cause. Additionally, we may
withdraw this offer at any time, with or without notice to you. The provisions
stated in this offer of employment supersede all prior discussions and
negotiations, and no other writing published by MAP Pharmaceuticals, Inc. is
intended to modify the presumptions of at-will employment status.

This offer will expire on July 9, 2007 and it is expected that you will be
available to start work on or around July 24, 2007.

 

 

/s/ Charlene Friedman

Charlene Friedman

   

 

Start Date

 